Order, Supreme Court, New York County, entered on January 8, 1976, denying, in part, plaintiffs motion to modify defendant’s demand for a bill of particulars, unanimously modified, on the law and on the facts, to the extent of striking Item No. 3 from defendant’s demand, without costs and without disbursements, and with leave to serve a proper demand. Plaintiff, in suing to recover an attorney’s fee, based on quantum meruit, involving the conduct of a single case, is not seeking to recover solely on the basis of an agreed hourly rate. Hence defendant is not entitled to the details pertaining to each and every item of legal services claimed to have been performed, as sought by Item No. 3. It is entitled to enumeration of the general services performed and the over-all time spent thereon. Concur—Stevens, P. J., Kupferman, Lupiano, Capozzoli and Lane, JJ.